               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
CEDRIC MANIOR,                    )
                                  )
     Movant,                      )
                                  )
v.                                )          CV419-064
                                  )          CR417-060
UNITED STATES OF AMERICA,         )
                                  )
     Respondent.                  )

                                ORDER

     Cedric Manior moves under 28 U.S.C. § 2255 to vacate, set aside,

or correct his federal sentence. CR417-062, doc. 311; see United States v.

Almand, 992 F.2d 316, 317 (11th Cir. 1993) (individuals challenging the

validity of any sentence, including those imposed for revocation of

supervised release, must utilize § 2255).     The Court DIRECTS the

Government to respond within ninety days from the date of this Order.

28 U.S.C. § 2255 Rule 4(b).

     SO ORDERED, this 22nd day of March, 2019.



                                  _______________________________
                                    ________________________
                                  CHR    PHER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
